  4:20-cr-03104-JMG-CRZ Doc # 53 Filed: 07/21/21 Page 1 of 3 - Page ID # 145


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:20-CR-3104

vs.                                              PRELIMINARY ORDER OF
                                                      FORFEITURE
LUCIO CRUZ-GUERRERO,

                   Defendant.


      This matter is before the Court on the United States Motion for
Preliminary Order of Forfeiture (filing 50). Count I of the information in this
case (filing 30) charged the defendant with knowingly and intentionally
conspiring with others to distribute and possess with intent to distribute 50
grams or more of methamphetamine (actual), in violation of 21 U.S.C. § 846.
The information also contained a forfeiture allegation seeking forfeiture,
pursuant to 21 U.S.C. § 853, of $38,840 in United States currency seized on or
about October 4, 2020, on the basis that it was property constituting, derived
from, or used in the conspiracy alleged in Count I. Filing 30, filing 50 at 1.
      The defendant has pleaded guilty to Count I of the information and
admitted the forfeiture allegation. Filing 40 at 26-27. By virtue of pleading
guilty to the charge and admitting the forfeiture allegation, the defendant has
forfeited his interest in the United States currency, and the government should
be entitled to possession of the property pursuant to § 853. Therefore, the
plaintiff's motion for preliminary forfeiture is granted.


      IT IS ORDERED:


      1.    The plaintiff's Motion for Preliminary Order of Forfeiture
            (filing 50) is granted.
4:20-cr-03104-JMG-CRZ Doc # 53 Filed: 07/21/21 Page 2 of 3 - Page ID # 146



   2.    Based upon the defendant's guilty plea and admission of the
         forfeiture allegation of the indictment, the plaintiff is
         authorized to seize the $38,840 in United States currency.


   3.    The defendant's interest in the property is forfeited to the
         plaintiff for disposition in accordance with law, subject to the
         provisions of 21 U.S.C. § 853.


   4.    The property is to be held by the plaintiff in its secure
         custody and control.


   5.    Pursuant to 21 U.S.C. § 853(n)(1), the plaintiff shall publish
         for at least thirty consecutive days on an official Internet
         government forfeiture site (www.forfeiture.gov) notice of this
         order, notice of publication evidencing the plaintiff's intent
         to dispose of the property in such manner as the Attorney
         General may direct, and notice that any person, other than
         the defendant, having or claiming a legal interest in the
         property must file a petition with the Court within thirty
         days of the final publication of notice or of receipt of actual
         notice, whichever is earlier.


   6.    Such published notice shall state that the petition referred
         to in paragraph 5, above, shall be for a hearing to adjudicate
         the validity of the petitioner=s alleged interest in the
         property, shall be signed by the petitioner under penalty of
         perjury, and shall set forth the nature and extent of the
         petitioner's right, title, or interest in the property and any



                                   -2-
4:20-cr-03104-JMG-CRZ Doc # 53 Filed: 07/21/21 Page 3 of 3 - Page ID # 147



         additional facts supporting the petitioner's claim and relief
         sought.


   7.    The plaintiff may also, to the extent practicable, provide
         direct written notice to any person known to have alleged an
         interest in the property as a substitute for published notice
         as to those persons so notified.


   8.    Upon adjudication of all third-party interests, this Court will
         enter     a   final   order    of   forfeiture   pursuant   to
         21 U.S.C. § 853(n), in which all interests will be addressed.


   Dated this 21st day of July, 2021.


                                         BY THE COURT:



                                         John M. Gerrard
                                         United States District Judge




                                   -3-
